   Case: 5:17-cv-02598-JRA Doc #: 36-2 Filed: 11/26/18 1 of 31. PageID #: 449



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

__________________________________________
                                          )
ADELMAN TRUCK PARTS                       )
CORPORATION,                              )
                                          )      Case No. 5:17-cv-2598(JRA)
                              Plaintiff,  )
                  v.                      )
                                          )
JONES TRANSPORT and DON JONES,            )
                                          )
                              Defendants. )
__________________________________________)

           DECLARATION OF DEFENDANT DON JONES IN SUPPORT OF
                MOTION FOR PARTIAL SUMMARY JUDGMENT

      Defendant DON JONES hereby declares under penalties of perjury that the

following statements are true to the best of his knowledge, information, and belief:

      1.      I am the Defendant in above-captioned case and, therefore, I am fully

knowledgeable regarding the facts and circumstances surrounding it.

      2.      I am making this Declaration to show why it is appropriate for this

Court to grant my request for summary judgment as to liability only.

                               My Professional History

      3.      I have been a small businessman in the transportation industry for

about thirteen years.

      4.      For about seven years – up until Fall 2017 – I operated Jones

Transport as a sole proprietor. During that time, I have made hundreds of trips

from High Point, N.C. to Kansas City, Mo.
   Case: 5:17-cv-02598-JRA Doc #: 36-2 Filed: 11/26/18 2 of 31. PageID #: 450



      5.      For about six years before that, I was the co-owner of a business that

owned a truck and operated as an independent contractor for FedEx.

      6.      I have been heavily involved in motor racing in various capacities since

about 1970.

      7.      I worked for the Richard Childress Racing team in the 1980s, during a

period in which that team won six Winston Cup championships with Dale

Earnhardt as a driver.

      8.      Finally, for about four years, in the late 1970s and early 1980s, I

managed a salvage yard in Florida. As manager of the salvage yard, I regularly

fielded inquiries from customers and told customers whether we had parts in stock

that would meet their needs.

      9.      Because of these experiences, I am familiar with the way that motors

work as well as the commercial standards and practices in the trucking and salvage

industries.

                             My Decision to Buy a Motor

      10.     Around the beginning of October 2017, I began having problems with

the motor in my truck. The motor was a Caterpillar C-7. The serial number of my

motor was WAX51440. The motor was manufactured by Caterpillar in 2007, and it

was rated by the manufacturer as capable of 250 horsepower.

      11.     I decided that I needed to purchase a motor to replace the one that was

causing me problems.
   Case: 5:17-cv-02598-JRA Doc #: 36-2 Filed: 11/26/18 3 of 31. PageID #: 451



         12.   I decided at the beginning of the process that I would need to purchase

an engine that was capable of 250 horsepower, like the one I had been using.

         13.   I knew from experience that I needed 250 horsepower in order to haul

my payload – which was usually about 56,000 pounds – up the Blue Ridge

Mountains. In fact, I knew from experience that trying to do so with less than 250

horsepower would be dangerous.

         14.   I also knew that earlier Caterpillar C7 engines – those manufactured

before 2007 – were only capable of 190 horsepower, while later C7 motors were

capable of 250 horsepower.

         15.   An additional reason for purchasing a 250 horsepower C7 motor was

that my truck already had the “componentry” that matched a 250 horsepower C7

motor.

         16.   When I say “componentry,” I mean the other accessories that interface

with the motor, such as the computer, the gaskets, etc. A 250 horsepower C7 motor

requires slightly different componentry than a 190 horsepower C7 motor requires.

         17.   Because I already had the componentry that would fit a 250

horsepower C7 motor, I knew that installing one of those would be less expensive

than installing a 190 horsepower C7 motor (because that would have necessitated

buying new componentry).

                             My Purchase from Adelman’s

         18.   On the recommendation of someone else in the industry, I called

Adelman’s to find out if they had any motors in stock that would meet my needs.
    Case: 5:17-cv-02598-JRA Doc #: 36-2 Filed: 11/26/18 4 of 31. PageID #: 452



      19.    I called Adelman’s on October 11, 2017, and I was connected with an

Adelman’s sales person named Billy Betz.

      20.    I briefly explained my situation to Mr. Betz, and I told him the serial

number of the motor I had been using.

      21.    The fact that I told Mr. Betz the serial number of the motor I had been

using is very important.

      22.    As someone who used to manage a salvage yard, I know from

experience that companies that make automobiles and automobile parts are

constantly updating their products – sometimes even in the middle of a production

cycle – and companies often manufacture several different versions of the same part

for different purposes.

      23.    The consequence of this is that it can be difficult for someone who

needs a spare part to describe exactly the part he’s looking for – and to make sure

that he gets a part that is really the equivalent of another part, or that is really

compatible with his vehicle.

      24.    For this very reason, when I managed the salvage yard, whenever a

customer asked if we had a certain part in stock, I always asked the customer for

the serial number of the part he or she was seeking to replace. Once I knew the

serial number, I could look up the specifications of the part the customer was trying

to replace, even if those specifications had changed several times over a production

cycle. And once I knew exactly what the customer was trying to replace, I could
   Case: 5:17-cv-02598-JRA Doc #: 36-2 Filed: 11/26/18 5 of 31. PageID #: 453



check to see if we had an equivalent part in stock – again, by checking the serial

numbers of the parts we had.

        25.   Based on my lifetime of experience working with automobiles,

including my experience managing a salvage yard, it is my understanding that it is

standard practice within the auto salvage industry to ask the customer for the

serial number of the part he is trying to replace, and then using that information to

determine if the salvage yard has an equivalent part in stock.

        26.   I told Mr. Betz the serial number of the C7 Motor I was seeking to

replace, which, again, was WAX51440.

        27.   Mr. Betz then told me that he had an engine that would meet my

needs. His words were, “I’ve got exactly what you need,” or something very close to

that.

        28.   In the context of standard practices for the auto salvage industry, what

Mr. Betz was saying when he said, “I’ve got exactly what you need,” was that he had

a motor that was the equivalent of the C7 Motor I was seeking to replace – that is, a

motor built by Caterpillar in 2007 or later, and that was capable of 250 horsepower.

        29.   After telling me, “I’ve got exactly what you need,” Mr. Betz then told

me that Adelman’s would sell me the motor for $5,000, plus freight. I accepted, on

the understanding that Adelman’s would be sending me a motor that was the

equivalent of the C7 Motor I had been using – the one with the serial number

WAX51440. Again, based on the standard practices of the auto salvage industry,
   Case: 5:17-cv-02598-JRA Doc #: 36-2 Filed: 11/26/18 6 of 31. PageID #: 454



this is exactly what any reasonable person in the automobile business would have

been expecting, based on the conversation I had with Mr. Betz.

      30.    I asked Mr. Betz to ship the motor to Bryans Truck Repair Inc in High

Point, North Carolina, which was where my truck was located. The owner of Bryans

Truck Repair, Lee Bryan, is a mechanic who had done work for me before.

      31.    Mr. Betz then said I would have to sign Adelman’s standard form

Purchase Order before the sale could be processed. Later that day, Adelman’s faxed

me the Purchase Order. It described the item I was buying as a “Caterpillar C-7

Motor.” A true and correct copy of the Purchase Order I signed is attached as

Exhibit A.

      32.    Mr. Betz also said that the only kind of payment that Adelman’s would

accept would be a wire transfer directly to Adelman’s bank account.

      33.    I did not think twice about signing a Sales Order describing the item

as a “Used Caterpillar C-7 Motor,” because the motor I was seeking to replace was a

Caterpillar C-7 Motor.

      34.    That same day, I signed and returned the sales agreement, and

arranged to wire $5,304 to Adelman’s bank account.

                Adelman’s Delivers a Motor That Is Not Equivalent
                  to the Motor I Told Adelman’s I Was Replacing

      35.    When a motor arrived for me from Adelman’s at Bryans Truck Repair

Inc in High Point, North Carolina (“the Motor”), it came with a Packing Slip that

described the Motor as a “Used Caterpillar C-7 Motor, Serial # KAL61215.” A true
     Case: 5:17-cv-02598-JRA Doc #: 36-2 Filed: 11/26/18 7 of 31. PageID #: 455



and correct copy of the Packing Slip that came with the Motor is attached as Exhibit

B.

       36.   The serial number beginning with “KAL” was an immediate red flag to

me, since – as I had told Mr. Betz – the motor I needed to replace had a serial

number beginning with “WAX.”

       37.   For one thing, I knew that the KAL motor would be older than my

WAX motor. I knew from my years of experience in the world of trucks and motors

that Caterpillar began assigning WAX serial numbers to its C-7 motors after it ran

out of KAL serial numbers.

       38.   Second, while Caterpillar did manufacture some KAL motors capable

of 250 horsepower, I knew that it was much more common for KAL motors to be

capable of only 190 horsepower. (On the other hand, while Caterpillar did

manufacture some WAX motors capable only of 190 horsepower, I knew that it was

much more common for WAX motors to be capable of 250 horsepower.)

       39.   As I knew from my days managing a salvage yard, once you know the

serial number of a part, it is possible to find out the factory specifications for the

part – even if the manufacturer changed certain specifications in the middle of a

production cycle or produced multiple versions of a certain part.

       40.   The day that I received the Motor from Adelman’s, I called Carolina

CAT, the local dealer for Caterpillar. I gave the salesperson I talked to the serial

number – KAL61215 – and asked for more information about that particular Motor.
    Case: 5:17-cv-02598-JRA Doc #: 36-2 Filed: 11/26/18 8 of 31. PageID #: 456



Confirming my worst fears, the salesperson told me that the Motor was capable of

only 190 horsepower.

         41.   In other words, Adelman’s had just shipped me a Motor that was not

the equivalent of the motor I was seeking to replace (serial number WAX51440).

         42.   When Mr. Betz told me, “I’ve got exactly what you need,” he was, in the

context of the common practices of the auto salvage industry, saying that he had a

Motor that was the equivalent of my WAX51440 motor that he was offering to sell

me. In other words, Mr. Betz led me to believe that Adelman’s would send me a 250

horsepower motor, then sent me a 190 horsepower motor instead.

         43.   I do not know if Adelman’s lied to me about having a 250 horsepower

motor to sell me, or, after I agreed to purchase a motor, Adelman’s discovered that it

didn’t have a 250 horsepower motor, and intentionally concealed the fact that it was

sending me a different kind of motor by leaving the serial number off of the Sales

Order. But that detail does not matter because, either way, Adelman acted in bad

faith.

               I Notify Adelman’s That The Motor Was Non-Conforming

         44.   I called Mr. Betz the same day that the Motor arrived at Bryans Truck

Repair. I told him that Adelman’s had sent me a 190 horsepower motor, rather than

a 250 horsepower motor, as Mr. Betz had led me to believe it would be sending.

         45.   During that phone call, Mr. Betz said that Adelman’s did not have a

250 horsepower Caterpillar C-7 Motor in stock. He also told me that my only option,
    Case: 5:17-cv-02598-JRA Doc #: 36-2 Filed: 11/26/18 9 of 31. PageID #: 457



if I was not satisfied with the Motor, was to return the Motor (at my own cost) for a

refund, minus a 20% restocking fee.

      46.    In the days following that phone call, I had seven additional telephone

conversations with Adelman’s employees, most of them with either Billy Betz or

Carl M. Adelman. As I now knew that either Mr. Betz or Adelman’s could not be

trusted, I recorded all seven phone calls.

      47.    My attorney filed an audio CD containing the recordings of all seven

telephone conversations early this year, so they are already part of the record in

this case.

      48.    The conversation that appears at Track Two of the CD is important,

because it was during this telephone call that Mr. Betz employed unfair and

deceptive practices to pressure me into accepting the nonconforming motor.

      49.    The Court can listen to the audio of the complete conversation itself,

but here are the most relevant portions:

             Don Jones (“DJ”): That KAL motor, I’m concerned as heck
             about it, Billy, I’m going to be honest with you. It’s, uh, a
             KAL motor and a WAX motor are really two different
             animals. Just, I’m scared to death of the thing. So –

             Billy Betz (“BB”): I don’t know who’s telling you they’re
             two different motors. They’re not two different motors.

             DJ: Well, CAT [Caterpillar, Inc.] says that they got
             different sized wrist pins, and different – steel pistons
             instead of aluminum pistons, and a different gear set in
             the front of the motor; one of them’s a coarser, and
             heavier-duty gear set. He says that it’s a possibility that
             the ECM [electronic control module] will make it make
             250 horsepower, but he can’t guarantee me, number one,
             that it’ll run right with that ECM, and two, that, uh –
Case: 5:17-cv-02598-JRA Doc #: 36-2 Filed: 11/26/18 10 of 31. PageID #: 458




         BB: Well I don’t know, I mean, it’s definitely going to run
         right, because with your ECM, all the parameters are set
         for your truck –

         DJ: Right, which is at 250 horsepower, as far as the
         horsepower is concerned.

         BB: Right. I’ve called CAT, I’ve talked to CAT, they tell
         me it’s only the ECM – with the customer’s ECM on – I
         mean, I’ve done research on this. I’ve sold a bunch of
         them, I’ve never had a problem.

         DJ: I’m hip to what you’re saying. Course now, before I
         called you the first time – well, not the first time – but
         before I called you being concerned about it being a
         different motor, I called CAT and, I mean, he – I could
         read to you what he said. But, it was, like I say, one in –
         Shoot, let me get it out here so I can tell you exactly what
         he said [sounds of crumpling of paper]. I don’t want to be
         guessing, by doing it from memory. I’ll read to you exactly
         what he told me. He said the C-7 uses two different
         pistons, depending on its horsepower. There’s a short one,
         [unintelligible] aluminum piston, for 210 horsepower and
         lower engines, that incorporates a 1.5 diameter wrist pin.
         There’s a taller, aluminum piston with a 1.811 wrist pin
         diameter for 230 horsepower and higher versions. Steel
         pistons used in the smaller engines with 1.5 diameter
         wrist pins designed with the smaller horsepower
         applications. Also says, the front gear train of the engine
         has changed, which includes fewer teeth and more coarse
         design. Uh, this is so the gear changes can’t be
         interchangeable with the other version. And in addition,
         the oil pump now produces a higher volume of oil – but,
         uh – the WAX engine. So, uh – that’s pretty major
         differences, you know what I mean?

         BB: Like I said, I’ve sold numerous of these engines.
         Never had anybody have a problem. I mean, I was back
         there when we ran it. That motor runs excellent.

         DJ: Right.
Case: 5:17-cv-02598-JRA Doc #: 36-2 Filed: 11/26/18 11 of 31. PageID #: 459



         BB: I – personally, I don’t think you’re going to have a
         problem with it.

         DJ: Well I, I mean – I’ve got to interchange – uh, well, I
         mean, it costs me money. And the reason why I said that
         is that I’m sitting here with the guy installing it for me. It
         costs me money to change all them accessories off.

         BB: [Unintelligible] switching the accessories, I
         understand that cause you’re never gonna – even if I sent
         you a WAX, it’s not going to be set up the same as yours. I
         see it all the time. I can have two freightliners with two
         [unintelligible] sitting out here [ unintelligible]
         configurations on the motors are different I see it all the
         time.

         DJ: Yeah, well I mean, you know, it’s a bunch of stuff –
         the starter, the flywheel, all kinds of things.

         BB: Oh yeah, because sometimes they put the starter on
         the other side [unintelligible].

         DJ: Yeah. Well, I think it’s on the same side on this one,
         but it’s an entirely different-looking starter.

         BB: Yeah, but your starter will still bolt on.

         DJ: On, on the motor you sent me, you say? Yeah, my
         starter will bolt on, yeah. That’s right. I think my starter
         will bolt on the motor you sent me. I just – to be honest
         with you Billy, I’m 70 years old and I don’t want any grief.
         And of course I’m spending a lot of money, and I dagburn
         sure don’t want grief. You know what I mean?

         BB: No, I understand . . .

         DJ: I just uh, I’m not trying to give you a hard time, I just
         don’t want to–

         BB: No, no, no. I’ve sold a bunch of them. I mean, I’ve
         done – I’ve talked to different CAT guys. They tell me
         they’re all the same. I mean, I’ve looked up pistons, bore
         size – nothing has changed in the C-7. So I don’t know –
         it’s always been [unintelligible], CAT, and Cummins, is
Case: 5:17-cv-02598-JRA Doc #: 36-2 Filed: 11/26/18 12 of 31. PageID #: 460



         the ones you can do that. If it was Detroit, yeah, I’d agree
         100%, because they use different bore size –

         DJ: Yeah, well, I’ve got a friend right now, that’s having,
         uh – he’s putting a Cummins engine in a Ford that had a
         CAT engine in it.

         BB: Oh really?

         DJ: He paid five grand for what it takes to change it.

         BB: Oh, yeah, for the swap kit.

         DJ: Yeah – “swap kit” – that’s about as good way to say
         that as any, I guess. But he’s thinking he’s going to get a
         cheaper-to-work-on, more efficient engine with the
         Cummins. I can’t – I don’t know. I can’t say anything
         about that. I don’t know whether it’s more efficient, or
         easier to work on, or – I know they’re cheaper to work on.
         I’ve had some Cummins engines. They’re cheaper to work
         on, but, uh –

         BB: Oh yeah. Yeah, it’s definitely cheaper.

         DJ: Yeah. But as far as how much better one engine is
         than the other, I can’t really address that.

         BB: Right.

         DJ: I – I don’t have much choice but to go ahead and go
         through with this, but I sure would hate to think that I’m
         putting –

         BB: I’m going to leave it up to you Don. I mean, as far as -
         - I know it’s a good engine, I’ve run it, I was back there
         when my engine guy started it. I understand switching
         the accessories, but I’ve sold a good 50 of these – KAL,
         WAX, or the F – what’s the other one? [unintelligible]
         which is military, 330 horse. I’ve even sold those for the
         KAL, and I’ve never had a problem.

         DJ: Of course, if you buy it – if I’da bought it from you,
         and I wanted a 330 or 350 horsepower CAT motor, it
Case: 5:17-cv-02598-JRA Doc #: 36-2 Filed: 11/26/18 13 of 31. PageID #: 461



         would have been more expensive, too, you know what I
         mean?

         BB: Well, that, and then, if you wanted that much
         horsepower, then you would have to get that computer
         [unintelligible] for the parameters to up your truck.

         DJ: See, CAT tells me that it’s probably interchangeable,
         but they, uh, raised concerns about whether the life of it
         will be anyways near as good with that KAL motor, and
         also that, they say you can be experiencing some problems
         changing the ECM, that it might not –

         BB: I don’t understand that part, because I know that
         when we sell an engine, the customer has to use his ECM,
         because all your parameters are set.

         DJ: Yeah.

         BB: Like, why would you spend fifteen, twenty grand to
         have an ECM [unintelligible] to match your truck when
         you already have one?

         DJ: Yeah. Yeah.

         BB: Your truck is not going to know that you’re putting a
         different motor in.

         DJ: Yeah.

         BB: I don’t understand that point. I mean, I’ve sold a ton
         of them.

         DJ: Well, let me have you do this. Like I say, I’m sitting
         here with the mechanic that’s going to install it. Let me
         make sure that he doesn’t got some questions for you,
         then I’ll let you go. I mean – [unintelligible]

         Lee Bryan: [unintelligible] nothing that I know of.
         Nothing that hasn’t been covered.

         DJ: He says he doesn’t have any questions – and I’ve got
         you on speaker, cause I can’t hear it if it ain’t on a
         speaker
Case: 5:17-cv-02598-JRA Doc #: 36-2 Filed: 11/26/18 14 of 31. PageID #: 462




         BB: That’s alright.

         DJ: He uh, he says he don’t have any questions other than
         what we discussed. Course, he’s talked to CAT, and I
         talked to CAT, too, and coincidentally we talked to the
         exact same person. He was doing it at the same time I
         was doing it. So we both –

         BB: I went back and I doublechecked with my engine guy.
         I mean, my engine guy, he built a lot of motors. He told
         me you’re not going to have a problem.

         DJ: Well, I’m gonna hope so. See, this motor that I’m
         taking out has 500,000 miles on it, and, uh, you know,
         that’s the, uh, life expectancy of that motor. You get
         500,000 with a small C-7 CAT motor, you’ve got it.

         BB: [unintelligible] If you get on a forum for C-7s –
         500,000 is actually good for a C-7.

         DJ: Yeah, that’s just about the max they say they’ll get.

         BB: For a well-taken-care-of engine.

         DJ: And, of course, you don’t know the area down here,
         but, uh, I come to your area right often, and, coming out of
         North Carolina, you go through what they call “Black
         Mountain.” It’s about seven miles of six-percent grade
         uphill. When I first got this truck, it would go up that hill
         – or, mountain – it’s a mountain, it ain’t a hill – it’d go up
         that mountain at about 35 miles per hour. It’s got down to
         about 10 miles per hour now, and it’s because the motor’s
         getting weak, you know what I mean? It’s wore out. And I
         think if I put something in there that’s got 190
         horsepower – course, I guess it’s going to have 250, if I use
         my –

         BB: Yeah, you have to use your ECM to get to 250 horse.
         That’s where your ECM is set.

         DJ: Well, I’ll tell you how good I think it runs two or three
         days after I get it installed, cause I’m going to be going up
         that mountain. If it goes up that mountain at less than 10
Case: 5:17-cv-02598-JRA Doc #: 36-2 Filed: 11/26/18 15 of 31. PageID #: 463



         miles per hour, I’m going to say, well, either it ain’t
         making 250 horsepower, or the motor’s weak, you know
         what I’m saying? Cause I know a C-7 will pull it up there
         about 35 miles per hour, with the load that I haul. And
         what I pull with this truck – I gross about 56,000,
         typically. Of course, the truck’s plated for eighty, but I
         can’t do that cause it’s a single-axel tractor, and I can’t
         haul that kind of weight without being overweight on the
         drive. So, I haul about the same thing every week, you
         know, it’ll vary from 54 to 56,000 pounds, is about what I
         haul. So I’ll know just as soon as I start up the mountain.

         BB: Yeah, I mean – I’ve sold, I’ve sold a bunch of them. I
         mean, I never had any problems. I don’t think you’re
         going to have any, but –

         DJ: And it’s your opinion that, If I’m hearing you right,
         you’re saying there is no differences inside them. I don’t
         know where this CAT guy I’m talking to gets the
         difference in the wrist pin size and the type, type of
         piston, and –

         BB: No, I’ve talked to CAT guys that told me C-7s are C-
         7s. The bore size is the same. There’s nothing that’s
         changed in them. I’m just going by what, you know, I’ve
         been told.

         DJ: Right. Well, I guess I’m going to go through with this,
         I just dagburn sure don’t want to be having – well, let’s
         say I put it in there and the sucker just absolutely don’t
         operate. I might work something out with you, trading it
         back out with me, but, hell, I still got to pay this cat to put
         the thing in there. And he might be an old ugly fart but
         he’s going to charge me for another one, you know what I
         mean? And to take that one back out.

         BB: Right, no, I understand. As far as the motor, the way
         that motor sounded, I’m not worried about the
         performance of the motor, because I was back there when
         he run it. But I guess if you have a problem, you guys call
         in, we’ll have to figure something out. I mean, I won’t be
         able to cover the labor, but – we don’t cover labor.
Case: 5:17-cv-02598-JRA Doc #: 36-2 Filed: 11/26/18 16 of 31. PageID #: 464



         DJ: And, from me to you, we’re just talking off the cuff
         here, you don’t think it would behoove me to ship this
         thing back to you and get a WAX motor – you don’t think
         I’d be ahead of the game any to do that?

         BB: Well, I don’t have a WAX, but no, I don’t think you’ll
         be ahead of the game.

         DJ: You see what I’m saying. You know, [unintelligible]
         having to put the motor in there twice, you know what I
         mean? It’s 304 dollars to ship it, and it’s a whole lot more
         money than that to install it.

         BB: No, I understand. But I don’t have any WAXs, but I
         mean, I’m going to leave it to you Don. I mean, as far – if
         you don’t want to do it, they’re going to hit you for twenty
         percent return and you got to pay the freight back. If you
         don’t feel comfortable, I mean, I don’t have a problem with
         it.

         DJ: Yeah. You see, you realize I’m kind of between a rock
         and a hard place.

         BB: Oh, I understand –

         DJ: You know, I mean, 20% restocking fee, and $304 to
         ship it back – that’s a ton of money, too. So –

         BB: No, I understand –

         DJ: But again, if I put the thing in and it don’t do the job
         – I don’t have a problem believing that it runs good.
         That’s not – I’m not saying that. I’m just saying, is this
         thing capable of doing what I need it to do?

         BB: I mean, I’ve sold a bunch of these. I mean, I’ve never
         had anybody call me and say that it doesn’t run, you
         know, like, as far as horsepower arrangements from
         [unintelligible?] the computer, I’ve never got a phone call
         like that. I sell ten to fifteen motors a week.

         DJ: Well of course, you know, I look at you as an engine-
         selling person kind of like I do a used-car lot guy – I don’t
         believe nothing that you say! [Laughter.] Oh, me.
Case: 5:17-cv-02598-JRA Doc #: 36-2 Filed: 11/26/18 17 of 31. PageID #: 465




         BB: I understand. I mean, you know, let’s put it this way:
         I don’t care if you send it back. I don’t make commission, I
         could care less. If you want to send it back, I mean,
         they’re going to charge you 20% and the freight. I’ll resell
         it. It doesn’t matter to me. You know, I try to make my
         customers happy. I mean, I can’t – I’m not a miracle
         worker, but I mean I don’t have any problem selling them.

         DJ: Yeah, I’m sure you don’t. I mean, you know how I told
         you we warranted motors when I was running that
         salvage yard – we guaranteed them not to smoke or run
         around with sorry women. Of course, if a guy come back
         and wasn’t happy with his motor, unless it was knocking
         or smoking, you know, I pretty much told him to have a
         nice day. [Laughter.]

         BB: I mean, I’m not worried about smoking, knocking or
         blowback, cause you know my engine guy checked for all
         that.

         DJ: Yeah, you kind of, I ain’t going to say warranted it,
         but you assured me that, uh – well I guess you kind of did
         warranty that, that –

         BB: Yeah, there’s a 30-day warranty, block and crank –

         DJ: Yeah, yeah. Alright buddy. Well, I’m gonna – as it
         stands right now, I’m gonna go ahead and have this guy
         stick that thing in there. If anything changes, I’ll holler at
         you.

         BB: I’ll be here.

         DJ: Alright buddy, I appreciate it.

         BB: Alright Don.

         DJ: Bye-bye.

         BB: Bye.
   Case: 5:17-cv-02598-JRA Doc #: 36-2 Filed: 11/26/18 18 of 31. PageID #: 466



        50.   In short, and as the Court can hear for itself from the CD, Mr. Betz

repeatedly tried to convince me that all Caterpillar C-7 motors were exactly the

same – in other words, that any C-7 motor can be made to achieve 250 horsepower if

the correct electronic control unit is used. I knew from experience that this was not

true.

        51.   Mr. Betz also attempted to use the Sales Order as a bludgeon to force

me to keep the nonconforming Motor. In doing so, he repeatedly lied about my legal

rights and Adelman’s legal duties under the Sales Order.

        52.   For one thing, Mr. Betz said that I could only return the

nonconforming motor if I paid to ship the motor back and if I agreed to a 20%

“restocking fee.” Mr. Betz kept insisting that my only option, apart from that, was

to keep the nonconforming Motor.

        53.   The Sales Order does include an “Exclusive Remedies” clause. But my

Exclusive Remedies were quite different than what Mr. Betz described . . . or,

frankly, than what Adelman’s attorneys have repeatedly described to this Court. In

fact, the Exclusive Remedies clause reads:

              Seller shall not be liable to buyer . . . for any direct,
              indirect, special, incidental or consequential damages,
              whether based on contract, tort, or any other legal theory.
              Buyer’s exclusive remedy relating to the goods shall be
              limited solely to either seller’s return of the purchase
              amount upon seller’s return of the non-conforming goods
              or seller’s repair, correction and/or replacement of any of
              the goods which are defective and/or nonconforming.

(Emphasis added).
   Case: 5:17-cv-02598-JRA Doc #: 36-2 Filed: 11/26/18 19 of 31. PageID #: 467



         54.   In other words, the Exclusive Remedies clause gave me a choice

between refund of the full purchase price, or replacement of the nonconforming

goods.

         55.   The Exclusive Remedies clause says that, if I chose a refund, I was

entitled to the full purchase price. This is inconsistent with the note at the top of

the Sales Order, which says, “20% Handling Charge on All Returns.”

         56.   If the Court listens to the Track Two of the Audio CD, it will hear that

I asked about the possibility of replacing the nonconforming KAL motor with a 250

horsepower WAX motor. The Court will also hear Mr. Betz telling me that Adelman

did not have a WAX motor in stock.

         57.   As I told Mr. Betz during the telephone call found on Track Two of the

Audio CD, I was between “a rock and a hard place.” After shipping the

nonconforming motor back to Adelman at my own expense, and forfeiting $1,000 as

a “restocking fee,” I would not have had enough money left over to buy a 250

horsepower motor from a different used motor dealer.

         58.   I indicated to Mr. Betz that I would keep the KAL motor, but only

under duress.

         59.   I then instructed my mechanic, Mr. Bryan, to install the Motor.

                  Mechanic Lee Bryan Installs the Motor and Finds a
                  Large Piece of the No. 4 Piston Lying in the Oil Pan.

         60.   My mechanic, Lee Bryan, then proceeded to install the KAL Motor into

my truck.
   Case: 5:17-cv-02598-JRA Doc #: 36-2 Filed: 11/26/18 20 of 31. PageID #: 468



      61.    In addition to his fee, which was more than $2,600, I also spent about

$265 on componentry such as gaskets that were needed to install a 190 horsepower

KAL Motor into my truck. I would not have needed to buy that componentry if I had

actually received a 250 horsepower WAX Motor, as Adelman had agreed, because I

already had the componentry to match that kind of Motor.

      62.    After the 190 horsepower KAL Motor was installed, but before I or my

mechanic actually ran the motor, Mr. Bryan removed the oil pan from the Motor.

The reason he did this was that I already had a different, larger oil pan that worked

well with my truck, which I wanted to use instead.

      63.    When Mr. Bryan removed the oil pan, he found a large broken-off piece

of the No. 4 piston, measuring several inches across, lying inside.

      64.    As someone who has worked with motor vehicles in some form or

another for most of my life, I would never attempt to drive a vehicle after a piece of

a piston that large had broken off.

      65.    Again, based on my many years of working in the trucking industry

and with motor vehicles generally, I can say with certainty that no reasonable

member of my trade would have set off with a large load on a cross-country trip,

knowing that that large of a piece had broken off one of the pistons.

      66.    I told Carl Adelman as much during a phone call on October 24, 2017.

The Court can listen to the entire conversation for itself, as a complete recording of

it appears as Track Five of the previously submitted Audio CD. This is how the

conversation went:
Case: 5:17-cv-02598-JRA Doc #: 36-2 Filed: 11/26/18 21 of 31. PageID #: 469



         Carl Adelman (“CA”): Hello, is this Dan?

         DJ: Don, Don.

         CA: Don, it’s Carl Adelman, from Adelman Truck Parts.

         DJ: I was just talking about you. [Laughter.] Oh, me. And
         I, I’ll be honest with you, it wasn’t real good! [Laughter.]
         Oh, me. How are you this morning, Mr. Adelman?

         CA: Good, thanks.

         DJ: I just, uh, went over to the shop that’s installing that
         motor for me.

         CA: Uh-huh.

         DJ: Have you got – have they already updated you on
         what we’re talking about here, or do I need to get you up
         to speed –

         CA: No, I pretty much know the story.

         DJ: Okay. I went over to that shop, and of course, the guy
         called me yesterday afternoon. The motor – the truck was
         due to be ready to go this morning, and I – He told me late
         yesterday afternoon, he told me that – He said, I’ve got
         bad news, and of course, it obviously was. But, uh, I went
         over this morning –

         CA: Well, not obvious to me. You explain the story to me,
         and I’ll see if I can help sort it out.

         DJ: Okay.

         CA: It’s not obvious at all.

         DJ: Okay, okay. Uh, well, I don’t know how far back to go.
         Uh, should I –

         CA: Well, here’s the story: We sold it to you as a 190,
         which – we checked with CAT. You switch your ECM, and
         you have a 250, correct?
Case: 5:17-cv-02598-JRA Doc #: 36-2 Filed: 11/26/18 22 of 31. PageID #: 470



         DJ: Right, but you –

         CA: Which you knew all about. Which we told you.

         DJ: Right, well, it started out, it was to be a replacement
         for a WAX motor. And it was a KAL motor, which is 190
         horsepower. I didn’t – I was unaware of the fact it was
         going to be a KAL motor when I purchased it.

         CA: No, the serial numbers are online – he gave you the
         serial number.

         DJ: No, sir –

         CA: That’s not true.

         DJ: No, sir, he didn’t. He didn’t give me the serial number
         until I –

         CA: Go ahead. Continue on.

         DJ: I realized it was a KAL motor when I got it. But, uh,
         that same day I received paperwork from your shop
         saying it was a – a Bill of Sale that had KAL motor wrote
         on it. But what I signed when I purchased it was just C-7
         CAT motor. So I didn’t realize it was a KAL motor until I
         got it and then, of course, the paperwork followed later
         that said it was a KAL motor. But there’s significant
         difference between a KAL 190 horsepower motor, and a
         250 WAX motor.

         CA: Okay.

         DJ: And we discussed, extensively, the difference between
         a KAL motor and a WAX motor, and, of course, I was
         hoping for a six or seven model WAX motor that was –
         and I’m going to use the term, “drop-in.” And I
         understand what Billy’s telling me. A drop-in’s not
         necessarily, uh, to the full extent, a drop-in motor. Some
         of the accessories will have to be changed, and of course,
         we done that. But, uh, one of the things that was different
         about that KAL motor is, it’s got a shallow oil pan.
         Another difference in ‘em is they make less oil pressure.
         So we was just going to use the oil pan off of my motor,
Case: 5:17-cv-02598-JRA Doc #: 36-2 Filed: 11/26/18 23 of 31. PageID #: 471



         which is, you know, a good oil pan. We took the oil pan off,
         and there’s a piece of the piston laying in the oil pan, off of
         the motor that I received.

         CA: Well, as soon – I never – as soon as someone tells me
         that, it never is true.

         DJ: Well, what’s not true about it? So I can address –

         CA: There’s never a piece of the piston. Fragments come
         off. I mean, is the size of one-tenth of my fingernail? Or –

         DJ: No, sir, it’s about the size of your big toe.

         CA: Did you send me a picture of it?

         DJ: Well, I’m – I was just getting ready to do that when I
         called. When I said I was talking about you, that’s just
         what I was talking about.

         CA: Okay.

         DJ: I’ve got it laying right here in front of me, on my desk.
         It’s about, I’m going to guess, an inch-and-a-quarter long
         by an inch tall with a piece of, probably, the size of your
         little finger – fingernail – that’s the second part. And I’ve
         got pictures. Now, the pictures looking up into the
         cylinder are – you really have to, almost – When you look
         at them, you’ll probably have to call me and let me help
         you discern what you’re looking at there. But, uh, it’s
         obvious that this piece broke off of it.

         CA: Mm-hmm. We started the motor. It ran excellent. It’s
         out of a bus – matter of fact, we drove the bus from
         Cincinnati, which is about 200 miles from here.

         DJ: Right. Right. I know exactly where you’re at, and
         Cincinnati, but –

         CA: The guy putting this motor in for you, he doesn’t want
         to put this used motor in. I can tell you right now, I’ve
         been in business 44 years, I know this story like a book.
Case: 5:17-cv-02598-JRA Doc #: 36-2 Filed: 11/26/18 24 of 31. PageID #: 472



         DJ: Well, let me correct you on that. It’s already in the
         truck, so it ain’t that he don’t want to put it in. That’s not
         got anything to do with it.

         CA: Did you ever, maybe just start it, and run it? And see
         how it is.

         DJ: Well –

         CA: If it’s bad, you’ll pull it out and give it to me, and I’ll
         give you your money back. Maybe it’ll be a good motor.

         DJ: Well let me –

         CA: Might even be perfect –

         DJ: Well let me ask you this –

         CA: – if you run it.

         DJ: Let me ask you this: Would you run a motor with a
         piece of the piston laying in the oil pan? That was –

         CA: It sounds, to a layman, who isn’t a motor guy, like
         me, it sounds erroneous.

         DJ: Well define – define what’s erroneous to you, that’s
         what I’m trying to get at.

         CA: I’m just saying, maybe just – it’s in the truck – maybe
         just test the truck and drive it for a day. See how it is.

         DJ: Alright, then, I do that, and it seems to run fine, like
         –

         CA: Then you and I will both know the same – I mean, if
         it runs good, and it does a good job for you, for what I
         charge, it’s probably good, you know. But if you have a
         problem with the motor, sure, we’re gonna correct it for
         you. Absolutely.

         DJ: Well just – be aware – let me give you a little of my
         history.
Case: 5:17-cv-02598-JRA Doc #: 36-2 Filed: 11/26/18 25 of 31. PageID #: 473



         CA: Okay, sure.

         DJ: I worked in Winston Cup stock car racing most of my
         life.

         CA: Mm-hmm.

         DJ: And I would not run a motor from one end of my
         driveway to the other end of my driveway with a one by
         one – one-and-a-half by one inch piece of the piston that
         came out of the oil pan. In other words, the whole thing is
         clean, now, but I wouldn’t put that oil pan on it and run it
         from one end of my driveway to the other end. And I most
         certainly make a 3,000-mile trip with it – with a piece of
         the piston off. Because I can – I can assure you – and
         you’re not talking to someone who doesn’t know anything
         about motors. You’re talking to somebody who knows
         something about motors, you’re saying you are. You would
         not trust that motor to make a 3,000-mile trip. I –

         CA: I’m just saying, it’s in the truck, maybe just run it.

         DJ: Well –

         CA: And then you’ll tell me what it’s like. You’ll know by
         then.

         DJ: Well, I’m losing $4,000 a week with it not in the
         truck, or sitting in the truck over there, trying to decide
         what we’re going to do about it. I’m not going to start from
         North Carolina to Kansas City – that’s where I go every
         week with that truck. I’m not going to start from North
         Carolina to Kansas City –

         CA: Send the motor back. The crank and block is
         guaranteed. And, uh, you pay the freight both ways, I’ll
         take the motor back.

         DJ: Well, that’s not acceptable to me.

         CA: Well I don’t have to take anything back. The block
         and crank are good on this engine. And Billy is pretty
         thorough. I just want to help you. If you don’t want the
         motor, send it back to me. It’s not a heavy motor to ship,
Case: 5:17-cv-02598-JRA Doc #: 36-2 Filed: 11/26/18 26 of 31. PageID #: 474



         but – All I’m saying, I suggest, run that motor, and see
         how it is. If you have any questions, you’ll pull it out and
         send it back to me. I just – if you read the invoice, it’s the
         guar—I mean, we heard it run. It ran as good as a used –
         Remember, this isn’t a rebuilt motor, it’s a used motor.
         That’s why my motor’s, what, $4,500 or $4,250, not
         $15,000, like CAT charges. That’s the difference.

         DJ: Well, it’s $5,000 motor for your price.

         CA: [unintelligible] if you’re not satisfied, just send it back
         to me.

         DJ: Well, it’s a $5,000 motor, your price. It’s $2,500 to
         install it. It’ll be $2,500 to install another motor. I’m not
         gonna run – I’m not – I’m not gonna run that motor. I’m
         not gonna leave this gentleman’s shop and make a 3,000-
         mile roundtrip with that motor, I can tell you right now.

         CA: Send the motor back.

         DJ: Well –

         CA: I’ll give you all your money back, plus freight, cause
         I’m just gonna sell it to the next guy, and he’ll be –
         Anybody who puts that in will be more than satisfied
         [unintelligible].

         DJ: Mr. Adelman, that’s not – that’s terribly bad business
         practices, because if I do that, I’m gonna, in your reviews,
         I’m gonna write a review that you sent me a motor that
         was a piece of junk.

         CA: Well, I’m giving you your money back. What else do
         you want? I don’t –

         DJ: Well, my money back is $5,000 I had to pay for the
         motor; $30 I had to pay to send you a wire transfer;
         $2,500 for installing it; I don’t think it should be the
         $2,500 to install it again, but I’m gonna have to pay that
         $2,500 again, mind you, but –

         BB: Yeah, cause you’re not even willing to try it.
Case: 5:17-cv-02598-JRA Doc #: 36-2 Filed: 11/26/18 27 of 31. PageID #: 475



         DJ: I don’t think no – I don’t know how to say this, and I
         want to be nice about it. As nice as I can say it, I don’t
         believe anybody would expect you to run a motor that’s
         got a piece of the piston broke off as big as the palm of my
         hand. I don’t think anybody would recommend running
         that motor. Any! I mean, I can run it, but if I run it, and
         another piece of it breaks off, and it gets in the crank, and
         it throws the rods out of the side of the motor, and the
         crank out the bottom of the oil pan, you aint’ got nothin’
         then. In other words, it’ll cost you more money.

         CA: You know, used motors aren’t for you, I can tell.

         DJ: Welp – a used motor is, but –

         CA: Just send it back and move on.

         DJ: All the componentry needs to be intact. I mean, if I
         sent you – if I sold you a motor, and one of the pistons
         was, uh, sticking through the side of the block, you
         wouldn’t be happy about it, I’m sure.

         CA: Nah, but this isn’t a rod out the side. It’s one that we
         checked the oil pressure on, we checked it for smoke, it
         didn’t make noises. We drove the bus from Cincinnati
         here. That’s four hours.

         DJ: Well, what – what do you think this piece of the
         piston done – what do you think this piece of the piston
         done to the cylinder wall?

         CA: That’s what a used engine is. If you want a
         [unintelligible] bought it from CAT for fifteen to twenty
         grand. That’s what they charge.

         DJ: What would this piece of the piston done to that
         cylinder wall during that trip from Cincinnati?

         CA: I mean, I haven’t seen it. If you want to send us the
         picture, go ahead and send us the picture, I can give you a
         more thorough answer. I don’t know. If you’re not
         satisfied, I just say, send it back. I don’t know what to tell
         you.
Case: 5:17-cv-02598-JRA Doc #: 36-2 Filed: 11/26/18 28 of 31. PageID #: 476



         DJ: I’m not satisfied, that’s the thing.

         CA: I’m not charging you the 20%. Your block and crank
         are good, that’s what the guarantee is.

         DJ: Well, how can you be assured that the block is good if
         that piece of the piston was scrubbing up – up and down
         on that cylinder wall?

         CA: Used engines aren’t for you, I can tell by your – You
         need a CAT new engine or a [unintelligible]. [10:59]

         ...

         [12:23] You’re not even trying the motor.

         DJ: Well, I can’t fathom the fact that you want me to try a
         motor that I know is already messed up.

         CA: Well, that’s your opinion. It’s not my opinion. It drove
         in a bus here and ran excellent. I [unintelligible], I don’t
         know what else – This is what a used motor is. You
         assumed that you were getting more than a good – than a
         used motor.

         DJ: Well, I was expecting all the componentry inside the
         block to be in one piece.

         CA: It’s not for you, a used engine. You’re nitpicking this,
         and that’s what a used engine is. I’m sorry.

         DJ: Well, nitpicking is little-bitty things. This big piece of
         the piston laying here is not a little-bitty thing.

         CA: If it’s even the piston.

         DJ: Well, I know it’s the piston. I’ve looked at it! You can
         look at it when it gets back to you, and you tell me what it
         came off of. I got a picture of what it came off of. There’s
         no – that’s indisputable.


         As nice as I can say it, I don’t believe anybody would
         expect you to run a motor that’s got a piece of the piston
   Case: 5:17-cv-02598-JRA Doc #: 36-2 Filed: 11/26/18 29 of 31. PageID #: 477



             broke off as big as the palm of my hand. I don’t think
             anybody would recommend running that motor. Any. I
             mean, I can run it, but if I run it, and another piece of it
             breaks off, and it gets in the crank, and it throws the rods
             out of the side of the motor, and the crank out the bottom
             of the oil pan, you ain’t got nothing then.

      67.    As I pointed out to Mr. Adelman, anyone who knows about how

engines work would know a piston in that condition would have badly scraped the

cylinder wall while the motor was running. The cylinder wall is part of the block,

which, under the Sales Order, was warrantied for thirty days.

      68.    Indeed, a visual inspection of the cylinder wall showed that it had been

badly scored. I am attaching a true and correct copy of a photograph I took of the

cylinder wall after we discovered this problem as Exhibit C.

      69.    The scoring on the cylinder walls is important, because when the

cylinder wall is badly scored, it is difficult or impossible for the engine to maintain

the oil pressure and hold in the compression necessary to make the engine go.

      70.    Once a cylinder wall – which is part of the engine’s block – becomes

scored, it is only a matter of time before the engine fails, because as the broken

piston continues to scrape against the cylinder wall 2,300 times a minute, the

scoring can only get worse.

      71.    Based on my experience in the trucking industry and my knowledge of

motors, I do not believe that any reasonable person in my line of business would

have relied on the Motor Adelman shipped me even for a short trip, let alone a

cross-country haul.
   Case: 5:17-cv-02598-JRA Doc #: 36-2 Filed: 11/26/18 30 of 31. PageID #: 478



      72.    I encourage the Court to listen to Tracks Three through Six of the

previously filed Audio CD. Taken together, those telephone calls clearly show that I

revoked acceptance of the Motor after I discovered the hard-to-find problems with

the piston and the cylinder wall.

      73.    In any case, when I revoked my acceptance, I was still well within the

thirty-day warranty for the engine block. Again, the cylinder wall is part of the

engine block.

      74.    A few months ago, I took the electronic control module (“ECM”) that

was attached to the 190 horsepower KAL Motor when it arrived in High Point, NC

to a local CAT dealer. I asked the CAT dealer to perform the standard diagnostics

on the ECM. A true and correct copy of the results of that diagnostic is attached as

Exhibit D.

     I Was Damaged by Adelman’s Unfair and Fraudulent Business Practices

      75.    It is true that Mr. Adelman did eventually agree to refund the full

purchase price of the Motor. However, by the time he agreed to do that, I had

already spent about $2,900 to install a motor that was not only the wrong kind of

motor but which was also in pieces by the time it arrived in North Carolina.

Moreover, I had also lost several thousand dollars of business income by that time.

      76.    I could not accept the full refund at that time for the same reason that

I could not accept the partial refund earlier: Because I would not have been left with

enough money to buy another used motor from a different dealer.
Case: 5:17-cv-02598-JRA Doc #: 36-2 Filed: 11/26/18 31 of 31. PageID #: 479
